Citation Nr: 0200324	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  00-16 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to additional accrued death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel






INTRODUCTION

The veteran had active service from November 1944 to March 
1945.  He is deceased.  His widow, who received death pension 
benefits, is also deceased.  The appellant in this case, who 
paid the final expenses of the veteran's widow, claimed 
accrued death pension benefits.  The RO awarded him $319 in 
accrued death pension benefits, and he appeals to the Board 
of Veterans' Appeals (Board) for additional accrued death 
pension benefits.


FINDINGS OF FACT

1.  The veteran's widow received death pension benefits and, 
after her death in April 1996, the appellant claimed accrued 
death pension benefits.  The RO has already paid the 
appellant $319 in accrued death pension benefits.

2.  During the time that the widow received death pension 
benefits, she received such benefits at the maximum rate 
based on having no countable income, except for the last 
three months of her entitlement, from January through March 
1996.

3.  For the period from January through March 1996, the widow 
was actually paid a total of $933 in death pension benefits 
based on annualized income which was not reduced by 
unreimbursed medical expenses.  Recalculation of her death 
pension entitlement, based on unreimbursed medical expenses 
which reduce her annualized income, indicates she was 
entitled to $1,251 in death pension benefits for the period 
from January through March 1996.  The difference between the 
amount of death pension benefits to which she was entitled, 
and the amount actually paid, is $318, and such has already 
been paid to the appellant as accured death pension benefits.


CONCLUSION OF LAW

There are no additional accrued death pension benefits 
payable to the appellant.  38 U.S.C.A. § 5121 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.1000 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims additional accrued death pension 
benefits, besides the $319 already paid to him.  The file 
shows that the RO has properly informed him of the evidence 
necessary to substantiate his claim, and relevant records 
have been obtained.  The notice and duty to assist provisions 
of the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed.Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).

Periodic monetary benefits to which a person was entitled at 
the time of death, under existing ratings or decisions, or 
based on evidence in the file at the date of death (i.e., 
accrued benefits), and due and unpaid for a period not to 
exceed 2 years prior to the last date of entitlement, shall 
upon the death of such person be paid to specified 
individuals.  In all other cases, only do much of the accrued 
benefits may be paid as may be necessary to reimburse the 
person who bore the expense of the last sickness and burial.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  The Board notes that 
the appellant is a proper claimant for accrued death pension 
benefits, being the person who bore the expense of the 
widow's last sickness and burial.  [A dependent child of a 
veteran may also be an accrued claimant.  While the appellant 
is a child of the veteran and of the veteran's widow, he is 
an adult and not a dependent child as defined by regulation.  
In any event, he is a proper accrued benefits claimant as 
being the person who paid the widow's final expenses.]

The amount of improved death pension benefits payable to a 
widow is based on the maximum annual pension rate set by law, 
with a subtraction taken for her annual countable income.  
The monthly death pension rate is determined by dividing the 
remainder by 12.  During the time relevant to the instant 
case (the early part of 1996), the maximum annual death 
pension rate for a widow with no dependents was $5,527, and 
if such widow was in need of aid and attendance, the rate was 
$8,839).  In arriving at the figure for countable income, a 
deduction (exclusion) may be taken for so much of the widow's 
unreimbursed medical expenses as exceeds 5 % of her maximum 
annual pension rate (excluding increased pension by reason of 
aid and attendance).  Whenever there is a change in a 
beneficieary's annual rate of countable income, the monthly 
rate of pension payable is recomputed.  38 U.S.C.A. §§ 1503, 
1541; 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273.  

The veteran, who received pension, died in February 1994.  
Effective in February 1994, his widow was awarded death 
pension at the basic rate, and this was later increased to a 
higher rate after she was found to be in need of aid and 
attendance.  Evidence in the file (including death pension 
awards, and an audit of the account completed after death) 
shows that from February 1994 through December 1995, she was 
paid death pension at the maximum rate based on having no 
countable income.  In this regard, at times she was paid at a 
lower rate based on having some countable income, but 
information was periodically submitted on her unreimbursed 
medical expenses; such unreimbursed medical expenses were 
then retroactively applied against her countable income; and 
retroactive adjustments were made to her death pension award, 
with the end result being that she was paid at the maximum 
death pension rate based on having no countable income.

The controversy in this case, as acknowledged by the 
appellant in his substantive appeal, surrounds the amount of 
death pension benefits paid and due the veteran's widow for 
the months of January 1996 through March 1996.  The widow 
died in April 1996, and thus her entitlement to death pension 
had to be terminated at the end of March 1996 (there is no 
entitlement for the month of death)  See 38 U.S.C.A. 
§ 5112(b); 38 C.F.R. § 3.500(g).

For the period of January 1996 through March 1996, the widow 
was paid (including a retroactive adjustment) death pension 
at the rate of $311 per month (a total of $933 for these 
three months), which took into account the following factors:  
the annual death pension rate at that time, for a widow in 
need of aid and attendance, was $8,839; her countable annual 
income was $5,100 from Social Security; and she had not yet 
reported any unreimbursed medical expenses to reduce her 
countable income.

After the widow died, the appellant claimed accrued death 
pension benefits, and he submitted information on the widow's 
unreimbursed medical expenses paid during the month's of 
January through March 1996.  This was deemed by the RO to be 
evidence constructively on file at the time of death, for 
determining whether there were any accrued death pension 
benefits.  See VAOPGCPREC 6-93, VAOPGCPREC 12-94.  The 
calculated amount of unreimbursed medical expenses for this 
period was $1,543.

The RO then recalculated the amount of the widow's 
entitlement to death pension beginning in January 1996.  The 
recalculation took into account $5,100 in annualized income, 
reduced by $1,267 in countable unreimbursed medical expenses 
($1,543 in reported medical expenses, less 5% of the basic 
death pension rate or $276), leaving a difference of $3,833 
in countable annual income.  Subtracting the countable annual 
income of $3,833 from the maximum annual death pension aid 
and attendance rate for the appellant then in effect ($8,839) 
results in an annual death pension of $5,006.  Dividing 
$5,006 by 12 months indicates a monthly rate of death pension 
of $417.

The widow was entitled to death pension of $417 per month for 
the period of January through March 1996 (a total of $1,251).  
She actually was paid a total of $933 for this period.  The 
difference between the amount due ($1,251) and the amount 
paid ($933) is $318, and this represents the proper amount of 
accrued benefits.  The appellant has already been paid $319 
in accrued benefits ($1 in excess of the proper amount due).

There are no additional accrued death pension benefits due 
the appellant.  The preponderance of the evidence is against 
the claim.  Thus the benefit of the doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 


ORDER

The claim for additional accrued death pension benefits is 
denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals


 

